IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 42702

STATE OF IDAHO,                              )    2015 Unpublished Opinion No. 666
                                             )
      Plaintiff-Respondent,                  )    Filed: October 21, 2015
                                             )
v.                                           )    Stephen W. Kenyon, Clerk
                                             )
JAMES LEROY VINCENT,                         )    THIS IS AN UNPUBLISHED
                                             )    OPINION AND SHALL NOT
      Defendant-Appellant.                   )    BE CITED AS AUTHORITY
                                             )

      Appeal from the District Court of the First Judicial District, State of Idaho,
      Kootenai County. Hon. Benjamin R. Simpson, District Judge.

      Judgment of conviction and aggregate unified sentence of ten years, with a
      minimum period of confinement of two and one-half years, for felony eluding an
      officer and felony driving under the influence, affirmed; order denying I.C.R. 35
      motion for reduction of sentences, affirmed.

      Sara B. Thomas, State Appellate Public Defender; Maya P.Waldron, Deputy
      Appellate Public Defender, Boise, for appellant.

      Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
      General, Boise, for respondent.
                ________________________________________________

                   Before MELANSON, Chief Judge; GRATTON, Judge;
                                and HUSKEY, Judge
                 ________________________________________________

PER CURIAM
      James Leroy Vincent pled guilty to felony eluding a peace officer, I.C. § 49-1404(2), and
felony driving under the influence, I.C. § 18-8004. The district court sentenced Vincent to




                                              1
aggregate unified term of ten years, with a minimum period of confinement of two and one-half
years. Vincent filed an I.C.R 35 motion, which the district court denied. Vincent appeals.1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Vincent’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Vincent’s judgment of conviction and sentence, and the district court’s order
denying Vincent’s Rule 35 motion, are affirmed.




1
       Vincent also pled guilty to misdemeanor providing false information to law enforcement
and received a sentence concurrent with his other sentences. However, he does not appear to
challenge this judgment of conviction and sentence on appeal.

                                                     2